Title: C. W. F. Dumas to John Adams: A Translation, 10 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 10 March 1782
Sir

After you left, I received a note from our friend asking that I send him a copy of your criticism of the proposal as quickly as possible. He assured me that he would make good use of it. I sent it to him with the following statement.
“I believe that it is necessary to add that Mr. Adams would not be satisfied with this response and would not have accepted it because it is not the categorical response he requested. Moreover, it cannot be said with full knowledge of the facts that the admission of an American minister will pose difficulties for the other courts since there has never been one in a neutral country. As for the belligerents, it is known that there have been some and the republic is one of them. Mr. Adams has offered openly and frankly, with the sincere friendship of his country, his letters of credence and plenipotentiary powers. It is advisable to accept them or refuse them just as frankly. Such conduct is worthy of the two nations.”
I went immediately to see our friend. I found him engaged in this business with someone else before he asked me to state clearly and openly what would satisfy you. Nothing short of the requested audience was my response.
Here is the English king’s response to Parliament’s address on 1 March.
“Having no other objective at heart other than the tranquility, felicity, and prosperity for my people, you can be assured that as a result of your advice, I will take those measures which will seem to contribute the most to the reestablishment of harmony between Great Britain and the revolted colonies, which is so essential to the prosperity of both. And that my efforts will be directed in the most efficacious manner against our European enemies, until such a peace can be obtained and will be in agreement with the interests and permanent well-being of my realm.”
The resolution of the day before yesterday did not please either party and above everything else, it was followed by a vigorous protest of 8 cities, which will serve as a determining factor.

I am, with the most respectful attachment, sir, your very humble and very obedient servant
Dumas

